Citation Nr: 1509378	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-06 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for migraine headaches.  

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1981 to July 1990 and from September 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence in support of his claim, with a waiver of RO consideration.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A claim for service connection for headaches was denied in an unappealed March 2003 rating decision.  

2.  The evidence received since the March 2003 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for migraine headaches.

3.  Migraine headaches are related to service.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).  

2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for migraine headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2014).  

3.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

In view of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim, including affording the Veteran a sufficient Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. § 3.103(c)(2) (2014), have been accomplished. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.





II.  Analysis of Claims 

A.  Claim to Reopen Service Connection for Migraine Headaches

An April 1998 rating decision denied service connection for headaches.  The decision found that service connection was not warranted for headaches as an undiagnosed illness, as there was a known clinical diagnosis of headaches.  
A claim to reopen service connection for headaches was received in March 2002.   A March 2003 rating decision denied service connection for headaches based upon a finding that the evidence did not show that headaches were incurred in or aggravated by service.  

The Veteran did not submit a timely notice of disagreement (NOD) to the March 2003 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.  

In August 2010, the Veteran filed a claim to reopen service connection for migraine headaches.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the last final rating decision included service treatment records, reports of VA examinations dated in November 1997 and January 2003 and VA treatment records.

The report of medical history completed on the separation examination shows that the Veteran reported "frequent or severe headache." 

The November 1997 VA examination reflects that the Veteran complained of migraine headaches.  The examiner diagnosed migraine headaches.  The examination did not include an opinion regarding the etiology of migraine headaches.  

The January 2003 VA examination reflects that the examiner diagnosed migraine headaches, less likely than not related to service.  

The evidence received since the rating decision includes additional VA and private treatment records, a VA examination dated in May 2011, with an addendum opinion provided in  February 2013, the Veteran's written statements and his testimony at the July 2013 Board hearing. 

The May 2011 VA examination addressed secondary service connection.  The VA examiner opined that migraine headaches are not a residual of surgery for acoustic neuroma or service-connected 7th nerve paralysis.  

The February 2013 VA examination noted a history of migraine headaches, diagnosed in 1992.  The examiner noted that the Veteran reported migraine headaches on a 1990 form.  However, the examiner noted the Veteran's report that he did not recall headaches at that time.  The examiner noted the Veteran's report that his current headaches began after he left service in 1992.  

At the Board hearing, the Veteran testified that he initially experienced headaches around 1990.  The Veteran's wife testified that the Veteran started complaining of headaches during his last year of active duty service.  The Veteran testified that he reported headaches upon separation from service in June 1990.  He testified that his headaches have been continuous since service.

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  The evidence received since the prior final denial is new, as it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the prior denial of the claim.  The evidence is also material, as it relates to the basis for the prior denial of service connection for headaches.  The Veteran's testimony provides competent and credible testimony indicating that his headaches manifested during service and have been present since service.  Thus, the testimony relates to service incurrence of headaches.  As new and material evidence has been received, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection for Migraine Headaches

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's migraine headache disability is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran asserts that his current migraine headaches are related to headaches he had during service.  

The Veteran had active duty service from November 1981 to July 1990 and from September 1990 to August 1991.  The report of medical history completed by the Veteran upon separation in June 1990 shows that he reported a medical history of frequent or severe headaches.  

At the hearing, the Veteran testified that his headaches initially began during service in 1990.  The Veteran's wife also testified that he started complaining of headaches during his last year of service.  

A Gulf War protocol examination in June 1997 noted that the Veteran reported headaches.  The examination did not describe a specific time of onset for headaches.  

A November 1997 VA examination shows that the Veteran complained of migraine headaches.  The examination did not indicate a period of onset of the Veteran's headaches.  

A January 2003 VA examination reflects that the Veteran reported headaches, which started during the Persian Gulf War in 1991.  The examiner diagnosed migraine headaches, which are not related to military service.  

A report of VA examination dated in May 2011 noted that the Veteran reported headaches since 1993, with varied intensity.  The examiner diagnosed migraine headaches.  The examiner opined that migraine headaches are not a residual of surgery for acoustic neuroma of the service-connected 7th nerve paralysis, as the 7th nerve paralysis is not associated with migraines and the headaches were manifest prior to the 7th nerve paralysis or the surgery for acoustic neuroma.  

The Veteran had a VA examination in February 2013.  The Veteran reported migraine headaches with a date of diagnosis in 1992.  The examiner that the Veteran checked "yes" for severe or frequent headaches on a form in 1990.  The examiner noted, however, that the Veteran reported that he did not recall headaches at that time and that his headaches did not begin until after he left military service.  The examiner opined that it less likely than not that the Veteran's migraine headaches began during his service in the Army.  The examiner explained that, while the Veteran reported headaches on a form from 1990, on examination he reported that he could not recall headaches in 1990 and was certain that his current headache syndrome began in 1992 after leaving the Army.  

The Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's wife is also competent to report what the Veteran said about  his headaches.  

Although there is conflicting evidence in the record with respect to the time of onset of the Veteran's headaches, the Board finds the testimony at the Board hearing with respect to the onset of the Veteran's headaches in service to be credible.  Their testimony is also consistent with the complaint of headaches on the June 1990 separation examination.  In light of this evidence, the Board finds that the record shows that a migraine headache disability had its onset during active service.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for migraine headaches is warranted.  See 38 C.F.R. § 3.102 (2014). 

ORDER

New and material evidence having been received, the claim for service connection for migraine headaches is reopened, and service connection for migraine headaches is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


